

116 HR 867 IH: Intelligence Directors Lobbying Prevention Act of 2019
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 867IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Castro of Texas (for himself, Mr. Carson of Indiana, Mr. McGovern, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Permanent Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Foreign Agents Registration Act of 1938 to prohibit any individual who served as the
			 head of any element of the intelligence community from acting as the agent
			 of a foreign principal, and for other purposes.
	
 1.Short titleThis Act may be cited as the Intelligence Directors Lobbying Prevention Act of 2019. 2.Findings; sense of Congress (a)FindingsCongress finds the following:
 (1)President Donald J. Trump issued an Executive Order on January 28, 2017, entitled Ethics Commitments by Executive Branch Appointees, paragraph (4) of which requires Executive Branch appointees to contractually commit to the following: I will not, at any time after the termination of my employment in the United States Government, engage in any activity on behalf of any foreign government or foreign political party which, were it undertaken on January 20, 2017, would require me to register under the Foreign Agents Registration Act of 1938, as amended..
 (2)To the extent that paragraph (4) of this Executive Order has no time restriction, the Executive Order amounts to a lifetime ban on lobbying on behalf of a foreign principal by employees of the executive branch.
 (b)Sense of CongressIt is the sense of Congress that— (1)the United States intelligence community provides the backbone of security for the United States, and its members contribute daily to the safety, security, and well-being of Americans worldwide;
 (2)leaders of the intelligence community, whether political or civilian appointees, should be held to the highest of ethical standards; and
 (3)given recent revelations regarding previous heads of elements of the intelligence community lobbying on behalf of foreign principals, Congress should codify and expand the Executive Order signed by President Trump on January 28, 2017, so that it applies to the heads of elements of the intelligence community.
				3.Prohibiting heads of elements of intelligence community from acting as agents of foreign principals
 (a)ProhibitionThe Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.) is amended by adding at the end the following new section:
				
					12.Prohibiting registration by former heads of elements of intelligence community
 (a)ProhibitionNo individual may register under this Act or otherwise serve as the agent of a foreign principal, including by engaging in lobbying activity on behalf of a foreign entity under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.), if the individual at any time served as the head of an element of the intelligence community.
 (b)Annual reportOn an annual basis, the Director of National Intelligence, in coordination with the head of each element of the intelligence community, shall submit to Congress a report on the compliance of former heads of such elements with respect to the prohibition under subsection (a).
 (c)DefinitionIn this section, the term element of the intelligence community means each agency included in paragraph (4) of section 3 of the National Security Act of 1947 (50 U.S.C. 3003(4)), and includes the National Counterterrorism Center and the National Counterproliferation Center..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to any individual who, on or after the date of the enactment of this Act, serves as the head of an element of the intelligence community as described in section 12 of the Foreign Agents Registration Act of 1938, as amended, as added by subsection (a).
			